ORDER
PER CURIAM.
Shane Brakefield appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief. Mr. Brakefield sought to vacate his conviction of stealing, section 570.030, RSMo 2000, and sentence of four years imprisonment. He asserts on appeal that his guilty *596plea was not voluntarily entered because plea counsel had a conflict of interest in representing both him and his co-defendant wife.
For the reasons set forth in the memorandum provided to the parties, the judgment is affirmed. Rule 84.16(b).